DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 objected to because of the following informalities: “the plurality of the target sites” in line 6 should be written “the plurality of target sites”.  Appropriate correction is required.
Claim 12 objected to because of the following informalities:  “the target sites” in line 1 (twice) should be written “the plurality of target sites”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  “the plurality ablation electrodes” in lines 9-10 should be written “the plurality of ablation electrodes”.  Appropriate correction is required.
Claim 20 objected to because of the following informalities:  “the target sites” in line 1 (twice) should be written “the plurality of target sites”.  Appropriate correction is required.
Claim 21 objected to because of the following informalities:  “the plurality of the target sites” in line 7 should be written “the plurality of target sites”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the target sites" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-15 and 17-20 are rejected as depending from a rejecting claim. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-11, 13-15, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al., (US 20100312095; hereinafter Jenkins) in view of Reinders et al., (US 20150065899; hereinafter Reinders).
Regarding claim 1, Jenkins discloses (Figures 1-18) a method for map-guided ablation, the method comprising the steps of: acquiring an image of a heart of a subject having a cardiac disorder and displaying the image on a screen display ([0103]), identifying a plurality of target sites (55t as shown in Figures 3, 7, and 15) on the image of the heart, wherein each target site (55t) of the plurality of the target sites is a cardiac tissue exhibiting electrical abnormality ([0089], [0104]); designing treatment comprising interconnecting two target sites (55t) of the plurality of target sites by drawing a target line (55p as shown in Figure 16) on the image of the heart ([0108], [0113]-[0115], [0127]), and identifying and marking critical sites (marked in avoid zones 155 such as one for the phrenic nerve as explained in [0017] and shown in Figures 1, 3, and 7) on the image of the heart by drawing a second line (avoid zone 155), (the instant specification discloses that the lines may encircle sites on the image, therefore the target path 55p is the target line as shown in Figure 16 and the line encircling the avoid zone 155 is the second line encircling critical sites such 
Jenkins fails to disclose automatically selecting at least one ablation electrode of the plurality of the ablation electrodes, the at least one electrode being closest to the target line; automatically assigning one or more ablation parameters; and automatically ablating the cardiac tissue by using the at least one selected ablation electrode. However, Reinders teaches a method for ablation, including identifying a plurality of target sites on an image ([0087]: an ablation pattern may be formed, which would include a plurality of target sites; [0016]: the device may be configured to concurrently display a map depicting a surface of a tissue wall of the bodily cavity with the graphical representation of the transducer-based device); designing treatment comprising interconnecting two target sites of the plurality of target sites by marking a target line on the image of the heart ([0126]-[0130], [0219]): an ablation path may be selected on the graphical representation between target sites); automatically selecting at least one ablation electrode of the plurality of the ablation electrodes, the at least one electrode being closest to the target line ([0126]-[0130]; [0130]: the electrode corresponding to a selected path is selected, which is closest to the path); automatically assigning one or more ablation parameters; and automatically ablating the cardiac tissue by using the at least one selected ablation electrode ([0093], [0126]-[0130], [0219]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins to include the above-mentioned steps, as taught by Reinders, 
Regarding claims 8-9, the modified device includes the catheter guiding system taught by Reinders, which further teaches automatically assigning one or more ablation parameters, wherein the one or more ablation parameters are selected from the group consisting of: ablation time, ablation temperature, and ablation energy ([0274]; in this case ablation temperature), further wherein the step of automatically assigning further comprises adjusting the one or more ablating parameters for the critical sites ([0274]: the ablation temperature for different electrodes is stored in a memory device system and automatically applied according to the location, size, relationship ship with respect to a bodily cavity, which may be a critical site).
Regarding claim 10, the modified device includes the catheter guiding system taught by Reinders, which further teaches that the adjusting comprises selecting at least one procedure from the group consisting of: reducing ablation time, reducing ablation temperature, reducing ablation energy, and avoiding ablation ([0274]: since each automatically applied ablation temperature may be different for different electrodes, ablation temperature may be reduced in the case requiring a lower temperature for an electrode that is selected after an electrode that requires a higher temperature).
Regarding claim 11, Jenkins further discloses that the image is an electro-anatomic map of the heart ([0103]).
Regarding claim 13, Jenkins discloses (Figures 1-18) a system for automatically ablating target tissue in a heart of a patient comprising: a screen display (20) and a processing device adapted to store programs in a memory ([0040], [0103], [0139]), the programs configured to present an image of a heart on the screen display ([0103]), enable automatic or manual selection 
Jenkins fails to teach a navigator, wherein the navigator is configured to select automatically at least one ablation electrode of the plurality of ablation electrodes, the at least one ablation electrode being closest to the designated locations of the target tissue; a generator adapted to automatically ablate the target sites in the heart, the processing device including programs for identifying ablation parameters, and adjusting the ablation parameters for the critical sites. However, Reinders teaches (Figures 1-6) a catheter guiding system which includes a navigator (data processing device system), wherein the navigator is configured to select at least one ablation electrode of the plurality of the ablation electrodes, the at least one ablation electrode being closest to the target tissue ([0126]-[0130]; [0130]: the electrode corresponding to a selected path is selected, which is closest to the path); a generator adapted to automatically ablate the target sites in the heart ([0093], [0126]-[0130]), [0219]); and a processing device adapted to store programs in a memory ([0076], [0081]), the programs configured to identify ablation parameters and adjust the ablation parameters for the critical sites ([0016]-[0017], [0274]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins to include the navigator, generator, and programs taught by Reinders because the modification would exhibit enhanced capabilities for transducer activation (Reinders, [0007]). 
Regarding claim 14, Jenkins further discloses that the image is an electro-anatomic map of the heart ([0103]).
Regarding claim 15, the modified device includes the catheter guiding system taught by Reinders, which further teaches that the catheter is one of a lasso catheter or a basket catheter ([0101]).
Regarding claim 17, Jenkins/Reinders teaches the system of claim 13, and Jenkins further discloses that the catheter comprises a plurality of ablation electrodes ([0020], [0141]), but fails to disclose that the catheter comprises specifically at least thirty ablation electrodes. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins/Reinders to include at least thirty ablation electrodes since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding claim 18, the modified device includes the catheter guiding system taught by Reinders, which further teaches automatically assigning one or more ablation parameters, wherein the one or more ablation parameters are selected from the group consisting of: ablation time, ablation temperature, and ablation energy ([0274]; in this case ablation temperature). 
Regarding claim 21, Jenkins discloses (Figures 1-18) a computer software product, including a non-transitory computer readable storage medium in which computer program instructions are stored ([0034]-[0039], [0255]-[0260]), which instructions, when executed by a computer, cause the computer to perform the steps of: acquiring an image of a heart of a subject having a cardiac disorder and displaying the image on a screen display (20), ([0103]); identifying a plurality of target sites (55t) on the image of the heart, wherein each target site (55t) of the plurality of the target sites (55t) is a cardiac tissue exhibiting electrical abnormality; designing 
Jenkins fails to disclose automatically selecting at least one ablation electrode of the plurality of the ablation electrodes, the at least one electrode being closest to the target line; automatically assigning one or more ablation parameters and automatically ablating the cardiac tissue by using the at least one selected ablation electrode. However, Reinders teaches a method for ablation, including identifying a plurality of target sited on an image ([0087]: an ablation pattern may be formed, which would include a plurality of target sites; [0016]: the device may be configured to concurrently display a map depicting a surface of a tissue wall of the bodily cavity with the graphical representation of the transducer-based device); designing treatment comprising interconnecting two target sites of the plurality of target sites by marking a target line on the image ([0126]-[0130], [0219]): an ablation path may be selected on the graphical representation between target sites); automatically selecting at least one ablation electrode of the plurality of the ablation electrodes, the at least one electrode being closest to the target line ([0126]-[0130]; [0130]: the electrode corresponding to a selected path is selected, which is closest to the path); automatically assigning one or more ablation parameters and automatically ablating the cardiac tissue by using the at least one selected ablation electrode ([0093], [0126]-[0130], [0219]). It would have been . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Reinders as applied to claim 1 above, and further in view of Groth et al., (US 20080300588; hereinafter Groth).
Regarding claim 12, Jenkins/Reinders teaches the method of claim 1, but fails to disclose comparing the target sites before the ablation with the target sites after ablation and indicating differences. However, Groth teaches a method for map-guided automatic ablation, wherein the target sites before the ablation are compared with the target sites after and ablation differences are indicated to identify new points in need of ablation ([0032]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins/Reinders to include the step of comparing the target sites before the ablation with the target sites after ablation and indicating differences, as taught by Groth, because the modification would provide a post-ablation outcome control procedure (Groth, [0032]) to ensure successful treatment. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Reinders as applied to claim 13 above, and further in view of Groth.
Regarding claim 19, Jenkins/Reinders teaches the system of claim 13, but fails to disclose that the navigator is a magnetic-based navigator or an impedance-based navigator. However, Groth teaches a system for automatically ablating target tissue, wherein the system uses a magnetic-based navigator ([0022], [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins/Reinders to include a magnetic-
Regarding claim 20, Jenkins/Reinders teaches the system of claim 13, but fails to disclose that the processing device is adapted to compare the target sites after ablation with the target sites before ablation and indicate differences. However, Groth teaches a system for automatically ablating target tissue, wherein a processing device is adapted to compare the target sites before the ablation with the target sites after ablation and indicate differences to identify new points in need of ablation ([0032]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jenkins/Reinders such that the processing device is adapted to compare the target sites after ablation with the target sites before ablation and indicate differences, as taught by Groth, because the modification would provide a post-ablation outcome control procedure (Groth, [0032]) to ensure successful treatment.
Response to Arguments
Applicant’s arguments filed 07/22/2021 have been fully considered and are persuasive.  Therefore, the rejection(s) has/have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Jenkins, which teaches a map-guided ablation method, system, and computer software product including the step of drawing the target line and second line. In combination with Reinders, the modified method/system/computer software product teaches the invention as claimed in at least amended claims 1, 13, and 21. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                     

/EUN HWA KIM/Primary Examiner, Art Unit 3794